Name: Commission Regulation (EEC) No 1927/86 of 23 June 1986 amending Regulation (EEC) No 788/86 fixing the free-at-Spanish-frontier values applicable on imports of certain cheeses originating in and coming from Switzerland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6. 86 Official Journal of the European Communities No L 167/ 11 COMMISSION REGULATION (EEC) No 1927/86 of 23 June 1986 amending Regulation (EEC) No 788/86 fixing the free-at-Spanish-frontier values applicable on imports of certain cheeses originating in and coming from Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 774/86 of 28 February 1986 laying down the arrangements appli ­ cable to trade in certain agricultural products with Austria, Finland, Norway, Sweden and Switzerland as a result of the accession of Spain and Portugal ('), and in particular Article 1 and point 1 (d) of Annex V thereof, Whereas Annex V to Regulation (EEC) No 774/86 states that Switzerland undertakes to observe, where applicable, from 1 March 1986, a free-at-Spanish-frontier value in respect of certain cheeses originating in and coming from Swiss territory ; Whereas Commission Regulation (EEC) No 788/86 (2) fixes the free-at-Spanish-frontier values applicable to imports of certain cheeses originating in and coming from Switzerland from 1 March 1986 ; Whereas Commission Regulation (EEC) No 1378/86 (3) fixes the level of the accession compensatory amounts for milk and milk products applicable in trade with Spain for the 1986/87 milk year ; whereas the consequences should be drawn regarding the fixing of the free-at-Spanish ­ frontier values applicable to imports of certain cheeses originating in and coming from Switzerland ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 788/86 is hereby replaced by the following : 'Article 1 The free-at-Spanish-frontier values applicable to imports of certain cheeses originating in and coming from Switzerland which are accompanied by an approved licence shall be as follows : Free-at-frontier value in ECU per 100 kg net weight Description Emmentaler, Gruyere, Sbrinz, Appenzell, Vacherin fribourgeois and tÃ ªte de moine, not grated or powdered of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases, falling within Common Customs Tariff subheading 04.04 A :  whole cheeses with rind, of a free-at-frontier value of not less than  pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free ­ at-frontier value of not less than 336,70 (') 360,88 (') (2) OJ No L 74, 19 . 3 . 1986, p. 20. 3) OJ No L 120, 8 . 5 . 1986, p. 37 .( ») OJ No L 56, 1 . 3 . 1986, p. 113 . No L 167/12 Official Journal of the European Communities 24. 6. 86 Description Free-at-frontier value in ECU per 100 kg net weight 360,88 0 385,06 (2) 418,91 (2) Emmentaler, Gruyere, Sbrinz, Appenzell, Vacherin fribourgeois and tete de moine, not grated or powdered of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases, falling within Common Customs Tariff subheading 04.04 A :  whole cheeses with rind, of a free-at-frontier value of not less than  pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg and a free-at-frontier value of not less than  pieces packed in vacuum or inert gas of a net weight of not more than 450 g and of a free-at-frontier value of not less than Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs, falling within Common Customs Tariff subheading 04.04 B Tilsit, of a fat content, by weight, in the dry matter, not exceeding 48 %, falling within Common Customs Tariff subheading 04.04 E 1 b) 2 Tilsit, of a fat content, by weight, in the dry matter, exceeding 48 % , falling within Common Customs Tariff subheading 04.04 E 1 b) 2 Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content, by weight, in the dry matter, not exceeding 56 %, falling within Common Customs Tariff subheading 04.04 D and of a free-at-frontier value of not less than 243,00 (') Products corresponding to those set out in Annex I (a) to Commission Regulation (EEC) No 1767/82 (3). (2) Products corresponding to those set out in Annex I (b) to Regulation (EEC) No 1767/82. (3) OJ No L 196, 5 . 7 . 1982, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1986 . For the Commission Frans ANDRIESSEN Vice-President